Title: Thomas Jefferson to William Baldwin (Draft), 19 January 1810
From: Jefferson, Thomas
To: Baldwin, William,Kercheval, Samuel


            
              Sir
               
                     Monticello 
                     Jan. 19. 1810.
            
              
		  Your’s of the 7th inst. has been duly recieved, with the pamphlet inclosed, for which I return you my thanks.    nothing can be more exactly & seriously true than what is there stated; that but a short time elapsed after the death of the great reformer of the Jewish religion before his principles were departed from by those who professed to be his special servants, & perverted into an engine for enslaving mankind, and aggrandizing their oppressors in church & state: that the purest system of morals ever before preached to man has been adulterated & sophisticated, by artificial constructions, into a mere contrivance to filch wealth & power to themselves, 
                  until that rational men not being able to swallow their impious heresies, in order to force them down their throats, they raise the hue & cry of infidelity, while themselves are the greatest obstacles to the advancement of the real doctrines of Jesus, and do in fact constitute the real Anti-Christ.
                You expect that your book will have some effect on the prejudices of which the society of friends entertain against the present & late administrations. in this I think you will be disappointed. the Friends are men, formed with the same passions, & swayed by the same natural principles & prejudices as others. in cases where the
			 passions are neutral, men will display their respect for the religious professions of their sect. but where their passions are enlisted, these professions are no obstacle. 
                  
                  you observe very truly
			 that both the late & present administration conducted the government on principles professed by the Friends. our efforts to preserve peace, our measures as to the Indians, as to slavery, as to religious freedom, were all in consonance with their professions. yet I never expected we should get a vote from them, & in this I was neither decieved nor disappointed. there is no riddle in this to those who do not suffer themselves to be duped by
			 the professions of religious sectaries. the
			 theory of American Quakerism is a very obvious one. the Mother-society is in England. it’s members are English by birth & residence, devoted to their own country as good citizens ought to be. the Quakers of these states are colonies or filiations from the mother society, to whom that society sends it’s yearly lessons. on these the filiated societies model their opinions, their conduct,
			 their passions & attachments. a Quaker is essentially an Englishman, in whatever part of the earth he is born or lives. the outrages of Great Britain on our navigation & commerce have kept us in perpetual bickerings with her. the Quakers here have taken side against their own government; not on their profession of peace, for they saw that peace was our object also; but from devotion to the views of the Mother-society. in 1797. & 8. when an administration sought war with France, the Quakers were the most clamorous for war. their principle of peace, as a secondary one, yielded to the primary one of Adherence to the Friends in England, & what was patriotism in the Original became Treason in the Copy.
			 on that occasion they obliged their good old leader, mr Pemberton, to erase his name from a petition to Congress, against war, which had been delivered to a Representative of Pensylvania, a member of the late & present administration. he accordingly permitted the old gentleman to erase his name. you must not therefore expect that your book will have any more effect on the society of Friends here, than on the English merchants settled among us. I apply this to the Friends in general, not universally. I know individuals among them as good patriots as we have. 
		  
            
              I thank you for the kind wishes & sentiments towards myself expressed in your letter, & sincerely wish to yourself the blessings of health & happiness.
              
                  Th: Jefferson
            
          